DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "through the endwall of the cap" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 introduces a container having a pierceable endwall, and a cap, but fails to disclose an endwall of the cap.  For the purposes of this examination, it is assumed that “the endwall of the cap” refers to the pierceable endwall.
Claims 26-35 inherit the deficiencies of claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 18-20, 24-31, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten (US 2014/0318995) in view of Hanson et al (US 2018/0028747) in view of Tenczar (US 4,019,512).
Regarding claim 1, Eilersten discloses a dispenser comprising a container 20 having a reservoir 21, a pierceable end wall 23, and a cap 24 fit over the enwall (page 3, para. 0050; fig. 
Claim 1 further calls for the cap to have an aperture disposed over the endwall.  Eilersten discloses the cap as discussed above, and further disclose that the spike pierces the pierceable endwall which implies that the cap has an aperture through which the spike passes, but does not explicitly disclose the aperture.  Hanson teaches a container having a reservoir, a pierceable end wall, and a cap fit over the container and covering the endwall, the cap having an aperture through which the spike can pass (figs. 2A, 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an aperture in the cap of Eilersten as taught by Hanson so that the pierceable endwall is held securely within the container and allow for insertion and removal of the spike.
Claim 1 further recites that in the first position, the first and second films are against each other.  Eilersten discloses that the first and second films include flaps that are attached to a support bar, but it is unclear whether a portion of the films are against each other.  Tenczar teaches a sterile connection device including first and second films, wherein in a first position, the first and second films include pull taps that are against each other (figs. 1, 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second films and support bar of Eilersten so that that at least a portion of the first and second films are against each other in the first position as taught by Tenczar because doing so is a known alternative for providing a means to remove the first and second films from the sealing condition.
Regarding claim 2, Eilersten discloses that the gasket 60 compresses the first and second films against the cap (fig. 2).
Regarding claim 3, Eilersten discloses that the first film is adhered to the cap covering the penetrable portion of the stopper (page 4, para. 0056).  As discussed above with regard to claim 1, Hanson teaches that the aperture is located over the penetrable portion of the stopper, and therefore, the first film is adhered around the aperture in the modified device.  Eilersten further discloses that the second film 58 is adhered to an inner surface of the hood around the bore (page 4, para. 0056; figs. 2, 3: rim 57 is locater on an inner surface of the hood 40/70/50).
Regarding claim 4, Eilersten discloses that the first and second films are peelable films which are peeled from the cap and hood when the dispenser is arranged from the first condition to the second condition (page 4, para. 0060).
Regarding claim 5, Tenczar teaches that the flaps of the first and second films are in direct contact with each other (fig. 2).  This feature is included in the combination described above with regard to claim 1.
Regarding claim 7, Eilersten discloses that in the advanced position of the spike, the spike is rotated with respect to its retracted position (page 4, para. 0061: rotation causes the spike to move downward into the vial).
Regarding claim 8, Eilersten discloses that in the advanced position, the gasket 60 makes sealing contact with the spike (sealed around the spike), the hood (pressed to endwall 54 of hood), and the cap (pressed against the cap) (page 4, para. 0061).
Regarding claim 9, the barrel 40 of Eilersten includes a channel formed by the inner lumen of the barrel through which the spike moves during insertion of the spike into the vial (fig. 2).
Regarding claim 10, the syringe outlet 12 is interpreted to be a tubing coupled in fluid communication to the spike because it is a narrow cylindrical flow path.  The syringe outlet 12 (tubing) extends from the spike and through the barrel 40 when the spike is in the advanced position.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten in view of Hanson in view of Tenczar as applied to claim 1 above, and further in view of Sunago et al (US 5,826,713).
Claim 11 calls for the reservoir to contain a specific drug.  Eilersten discloses that the container may contain an antibiotic (page 3, para. 0037), but fails to disclose the specific drug.  Sunago teaches a sterile fluid transfer device including a reservoir containing an antibiotic, .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten (US 2014/0318995) in view of Hanson et al (US 2018/0028747).
Regarding claim 12, Eilersten discloses a dispenser comprising a container 20 having a reservoir 21, a pierceable end wall 23, and a cap 24 fit over the endwall (page 3, para. 0050; fig. 3), a hood 40/50/70 fit over the cap, the hood having a barrel 40 defining a bore 56 which is coaxially aligned with the container/pierceable endwall/cap (fig. 2; pages 3-4, paras. 0051, 0053), an aseptic spiking assembly comprising a spike 52 mounted in the barrel (fig. 2), a first film 28 covering the cap (fig. 3; page 3, para. 0050), and a second film 58 sealing the bore in the hood with the spike behind (page 3, para. 0051; fig. 3).
Claim 12 further calls for the cap to have an aperture disposed over the endwall.  Eilersten discloses the cap as discussed above, and further disclose that the spike pierces the pierceable endwall which implies that the cap has an aperture through which the spike passes, but does not explicitly disclose the aperture.  Hanson teaches a container having a reservoir, a pierceable end wall, and a cap fit over the container and covering the endwall, the cap having an aperture through which the spike can pass (figs. 2A, 3A).  It would have been obvious to one 
Regarding claim 18, Eilersten discloses a gasket 60 compressed behind the second film against the hood (plug 60 is compressed around the spike and compressed against the hood 50 when the spike is fully inserted into the vial: page 4, para. 0061).
Regarding claim 19, Eilersten discloses that the first film is adhered to the cap covering the penetrable portion of the stopper (page 4, para. 0056).  As discussed above with regard to claim 1, Hanson teaches that the aperture is located over the penetrable portion of the stopper, and therefore, the first film is adhered around the aperture in the modified device.  Eilersten further discloses that the second film 58 is adhered to an inner surface of the hood around the bore (page 4, para. 0056; figs. 2, 3: rim 57 is locater on an inner surface of the hood 40/70/50).
Regarding claim 20, Eilersten discloses that the first and second films are peelable films which are peeled from the cap and hood when the dispenser is arranged from the first condition to the second condition (page 4, para. 0060).
Regarding claim 23, the barrel 40 of Eilersten includes a channel formed by the inner lumen of the barrel through which the spike moves during insertion of the spike into the vial (fig. 2).
Regarding claim 24, the syringe outlet 12 is interpreted to be a tubing coupled in fluid communication to the spike because it is a narrow cylindrical flow path.  The syringe outlet 12 (tubing) extends from the spike and through the barrel 40 when the spike is in the advanced position.

Regarding claim 25, Eilersten discloses a dispenser comprising a container 20 having a reservoir 21, a pierceable end wall 23, and a cap 24 fit over the endwall (page 3, para. 0050; fig. 3), a hood 40/50/70 fit over the cap, the hood having a barrel 40 defining a bore 56 which is coaxially aligned with the container/pierceable endwall/cap (fig. 2; pages 3-4, paras. 0051, 0053), an aseptic spiking assembly comprising a spike 52 mounted for movement in the barrel (fig. 2), a first film 28 applied to the cap (fig. 3; page 3, para. 0050), and a second film 58 applied to the hood opposite the first film (page 3, para. 0051; fig. 3), the dispenser has first and second conditions, wherein in the first condition the first film seals the cap, and second film seals the bore, and the spike is in the retracted position behind the second film (fig. 2),  and in the second condition, the first and second films are away thereby leaving the cap and the bore in open communication with each other, and the spike movable between the retracted and advanced position, wherein the advanced position is defined by the spike extending through the bore, through the cap, and through the endwall to couple in fluid communication with the reservoir (page 4, para. 0060, 0061).
Claim 25 further calls for the cap to have an aperture disposed over the endwall.  Eilersten discloses the cap as discussed above, and further disclose that the spike pierces the pierceable endwall which implies that the cap has an aperture through which the spike passes, but does not explicitly disclose the aperture.  Hanson teaches a container having a reservoir, a pierceable end wall, and a cap fit over the container and covering the endwall, the cap having 
Regarding claim 26, Eilersten discloses that in the advanced position of the spike, the spike is rotated with respect to its retracted position (page 4, para. 0061: rotation causes the spike to move downward into the vial).
Regarding claim 27, Eilersten discloses a gasket 60 compressed behind the second film against the hood (plug 60 is compressed around the spike and compressed against the hood 50 when the spike is fully inserted into the vial: page 4, para. 0061).
Regarding claim 28, Eilersten discloses that a gasket 60 compressed the first and second films against the cap (fig. 2).
Regarding claim 29, Eilersten discloses that in the advanced position, the gasket 60 makes sealing contact with the spike (sealed around the spike), the hood (pressed to endwall 54 of hood), and the cap (pressed against the cap) (page 4, para. 0061).
Regarding claim 30, Eilersten discloses that the first film is adhered to the cap covering the penetrable portion of the stopper (page 4, para. 0056).  As discussed above with regard to claim 1, Hanson teaches that the aperture is located over the penetrable portion of the stopper, and therefore, the first film is adhered around the aperture in the modified device.  Eilersten further discloses that the second film 58 is adhered to an inner surface of the hood around the bore (page 4, para. 0056; figs. 2, 3: rim 57 is locater on an inner surface of the hood 40/70/50).
Regarding claim 31, Eilersten discloses that the first and second films are peelable films which are peeled from the cap and hood when the dispenser is arranged from the first condition to the second condition (page 4, para. 0060).
Regarding claim 34, the barrel 40 of Eilersten includes a channel formed by the inner lumen of the barrel through which the spike moves during insertion of the spike into the vial (fig. 2).
Regarding claim 35, the syringe outlet 12 is interpreted to be a tubing coupled in fluid communication to the spike because it is a narrow cylindrical flow path.  The syringe outlet 12 (tubing) extends from the spike and through the barrel 40 when the spike is in the advanced position.

Claims 13-17, 21, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eilersten in view of Hanson as applied to claims 12 or 25 above, and further in view of Tenczar.
Regarding claim 13, Eilersten discloses that the aseptic spiking assembly has first and second conditions, wherein in the first condition the first and second films are adjacent to each other and seal the cap and the barrel, respectively (fig. 2) and the spike is in the retracted position, and in the second condition, the first and second films are away, unsealing the cap and the barrel and the spike is in an advanced positon piercing the endwall of the container (page 4, para. 0060, 0061).
Claim 13 further recites that in the first position, the first and second films are against each other.  Eilersten discloses that the first and second films include flaps that are attached to 
Regarding claim 14, Eilersten discloses that in the advanced position of the spike, the spike is rotated with respect to its retracted position (page 4, para. 0061: rotation causes the spike to move downward into the vial).
Regarding claim 15, Eilersten discloses that a gasket 60 compressed the first and second films against the cap (fig. 2).
Regarding claim 16, Eilersten discloses that in the advanced position, the gasket 60 makes sealing contact with the spike (sealed around the spike), the hood (pressed to endwall 54 of hood), and the cap (pressed against the cap) (page 4, para. 0061).
Regarding claim 17, Eilersten discloses that the gasket 60 closely receives the spike in sealing contact (page 4, para. 0056).
Regarding claim 21, Eilersten discloses that the first and second films include flaps that are attached to a support bar, but it is unclear whether a portion of the films are against each other.  Tenczar teaches a sterile connection device including first and second films, wherein in a first position, the first and second films include pull taps that are against each other (figs. 1, 2).  
Regarding claim 32, Eilersten discloses that the first and second films include flaps that are attached to a support bar, but it is unclear whether a portion of the films are in direct contact with each other.  Tenczar teaches a sterile connection device including first and second films, wherein in a first position, the first and second films include pull taps that are against each other (figs. 1, 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second films and support bar of Eilersten so that that at least a portion of the first and second films are against each other in the first position as taught by Tenczar because doing so is a known alternative for providing a means to remove the first and second films from the sealing condition.

Claims 1, 6, 12, 22, 25, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naygauz (US 2020/0093558) in view of Hanson.
Regarding claim 1, Naygauz discloses a dispenser comprising a container 108 having a reservoir and a port 107, and a first film 114 covering the port (fig. 1A; page 9, para. 0108), a hood 104/106 fit over the cap (fig. 1B), the hood having a barrel (fig. 1A barrel is tube holding spike 118) defining a bore which is coaxially aligned with the cap (in the configurations shown in fig. 1D), and a spike 118 carried for movement in the barrel between a retracted and an 
Claim 1 further calls for the container to have a pierceable endwall, and a cap having an aperture disposed over the endwall.  Naygauz discloses that the spike pierces seals providing fluid passage between the vessels, but fails to explicitly disclose a pierceable endwall, or the port 117 including a cap having an aperture. Hanson teaches a container having a reservoir, a pierceable end wall, and a cap fit over the container and covering the endwall, the cap having an aperture through which the spike can pass (figs. 2A, 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the endwall and cap having an aperture in the device of Naygauz as taught by Hanson so that the pierceable endwall is held securely within the container and allow for insertion and removal of the spike.
Claim 1 further calls for a gasket compressed behind the second film and against the hood.  Naygauz fails to disclose this feature.  Hanson further teaches a hood carrying a spike, wherein the hood further includes a gasket 1352 compressed against the hood to create a secure and sealing arrangement between the piercing spike and the hood (page 11, para. 0121; 
Regarding claim 6, Naygauz discloses that the hood includes an endwall (upper wall of 104 in fig. 2), opposed clasps 112 depending from the endwall, and the barrel (tube holding spike 118) projects opposite the clasps (fig. 2).

Regarding claim 12, Naygauz discloses a dispenser comprising a container 108 having a reservoir, and a port 107, a hood 104/106 fit over the cap, the hood having a barrel (fig. 1A barrel is tube holding spike 118) defining a bore which is coaxially aligned with the cap (in the configurations shown in fig. 1D), an aseptic spiking assembly comprising a spike 118 mounted for movement in the barrel (page 9, para. 0108), a first film 114 covering the port (fig. 1A; page 9, para. 0108), and  second film 116 sealing the bore in the hood with the spike behind.
Claim 12 further calls for the container to have a pierceable endwall, and the cap to have an aperture disposed over the endwall.  Naygauz discloses that the spike pierces seals providing fluid passage between the vessels, but fails to explicitly disclose a pierceable endwall, or the port 117 including a cap having an aperture. Hanson teaches a container having a reservoir, a pierceable end wall, and a cap fit over the container and covering the endwall, the cap having an aperture through which the spike can pass (figs. 2A, 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 
Regarding claim 22, Naygauz discloses that the hood includes an endwall (upper wall of 104 in fig. 2), opposed clasps 112 depending from the endwall, and the barrel (tube holding spike 118) projects opposite the clasps (fig. 2).

Regarding claim 25, Naygauz discloses a dispenser comprising a container 108 having a reservoir, and a port 107, a hood 104/106 fit over the cap, the hood having a barrel (fig. 1A barrel is tube holding spike 118) defining a bore which is coaxially aligned with the cap (in the configurations shown in fig. 1D), an aseptic spiking assembly comprising a spike 118 mounted for movement in the barrel (page 9, para. 0108), a first film 114 covering the port (fig. 1A; page 9, para. 0108), and  second film 116 sealing the bore in the hood, first and second conditions of the dispenser, wherein in the first condition, the first film seals the aperture and the second film seals the bore (page 9, para. 0108), and the spike is in a retracted position behind the second film (page 9, para. 0108; fig. 1C), and in the second condition, the first and second films are away, and the aperture and bore are in open communication with each other, and the spike is movable between the retracted and advanced position, the advanced positon is defined by the spike extending through the bore, the aperture, the cap, to couple to the reservoir (page 9, para. 0108; fig. 1E).
Claim 25 further calls for the container to have a pierceable endwall, and the cap to have an aperture disposed over the endwall.  Naygauz discloses that the spike pierces seals providing 
Regarding claim 32, Naygauz discloses that the first and second films are in direct contact with each other (page 10, para. 0109: first and second films abut each other such that the first film pushes the second film in order to remove the films).
Regarding claim 33, Naygauz discloses that the hood includes an endwall (upper wall of 104 in fig. 2), opposed clasps 112 depending from the endwall, and the barrel (tube holding spike 118) projects opposite the clasps (fig. 2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783